DETAILED ACTION
This office action is in response to amendment filed on 02/13/2022. This action is made Final. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 02/13/2022 has been entered. Claims 1, 3 – 8, 10 – 15, 17 - 20 remain pending in the application. Applicant’s amendment to the claims and specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 12/09/2021. Previous 112(b) rejection has been withdrawn in view of Applicant’s amendment.

	
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1, 8 and 15 have been considered but are moot in view of new ground of rejection necessitated by Applicant’s amendment.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, as claimed, is dependent of claim 16; however, claim 16 has been canceled; therefore, there is lack of antecedent basis for claim 17. For the purpose of compact prosecution, Examiner will interpret claim 17 as being dependent of claim 15. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 - 8, 13 – 15, 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (Publication No. US 20210234670 A1; hereafter Leise) in view of Miles et al. (Publication No. US 20160198306 A1; hereafter Miles) in further view of Hu, Danqing (Publication No. US 20190370905 A1; hereafter Hu) in further view of Mezaael, Abraham (Publication No. US 20190375357 A1; hereafter Mezaael).
Regarding to claim 1, Leise teaches A method, comprising: 
	receiving, by a diagnostic center, malfunction information related to a transport wherein the malfunction information comprises sensor data acquired from a plurality of sensors on the transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the sensor data of the transport vehicle that exceeds predetermined threshold indicating an event such as crash collision or accident. These type of events read on the “malfunction”)
	determing the sensor data of a predefined number of the plurality of the sensors on the transport has exceeded respective threshold values; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”) 
in response to the malfunction information exceeding the severe malfunction threshold and the severity level of the damage being identified by the predefined number of the plurality of sensors, storing the malfunction information including the severity level on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as the malfunction (e.g. collision) is determined as a “total loss” when the received senor data exceeds a threshold that indicates a severe collision causing the cost of repair more than the actual cost of the vehicle. The “total loss event” reads on the severe malfunction, and the “abnormal value of the sensor that exceeds the threshold” indicates the level of severity of the sensor data. Once the malfunction has been determined, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain. Note that the severe malfunction threshold is associated with the malfunction information, wherein the malfunction information comprises sensor data acquired from the transport as recited in claim 1, line 2-4. Therefore, the severe malfunction threshold could be an agreement on which threshold associated with sensor data that can indicate a severe malfunction.)

Leise teaches to acquire abnormal sensor data that exceeds a predetermined threshold from a plurality of sensor to determine a severe malfunction of the transport vehicle (e.g. total loss event) as described above, but does not explicitly disclose the sensor data has exceeded respective threshold values indicating a severity level.

However, Miles teaches the sensor data has exceeded respective threshold values indicating a severity level. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise to incorporate the teaching of Miles. The modification would have been obvious because by determining the severity level based on vehicle sensor data, it allows involved entities/members within the blockchain to be able to acknowledge severe condition of the malfunction.


The combination of Leise and Miles teaches to store vehicle sensor data regarding to a malfunction event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers.

However, Hu teaches acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers. 
[Par. 0100 – 0102], “the determining module 302 is further configured to evaluate a damage degree of the target commodity based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance, to obtain a damage degree score used to indicate the damage degree; determine whether the damage degree score reaches a predetermined threshold; and if yes, determine that the damage event occurs on the target commodity. [0101] In the present implementation, the determining module 302 is further configured to determine whether a key position of the target commodity is damaged based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance; and if yes, determine that the damage event occurs on the target commodity. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Miles to incorporate the teaching of Hu. The modification would have been obvious because by obtaining an agreement on a severe damage associated with an event among entities/members within the blockchain, it allows to record a consensus rule with respect to the malfunction between involved entities/members.  

The combination of Leise, Miles and Hu teaches to store vehicle sensor data regarding to a malfunction event on a blockchain (remote storage) as described above, but does not explicitly disclose to delete the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise, Miles and Hu to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without concern of data associated with the event to be lost. 

Regarding to claim 6, the combination of Leise, Miles, Hu and Mezaael teaches the method of claim 1.
Hu further teaches wherein the agreements constitute a consensus of a blockchain the plurality of diagnostic centers belongs to. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.)

Regarding to claim 7, the combination of Leise, Miles, Hu and Mezaael teaches the method of claim 6.
Leise further teaches to execute a smart contract to store the malfunction information of the vehicle  and a severity level of the malfunction on a ledger of the blockchain. 
([Par. 0057 – 0058], “the smart contracts 416 operate independent of the blockchain manager
414 or other applications. In some embodiments, node 400 does not have a blockchain manager 414, or smart contracts 416 stored at the node. In some embodiments, the node 400 may have additional or less components than what is described … The node 400, as part of a decentralized ledger system 112, or another decentralized or centralized network, may be used as part of systems that interact with and/or manipulate data and transactions associated with the automotive claims process, the vehicle loss history process, and/or the Vehicle Identification Number (VIN) lifecycle process”)

[Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310;

This is interpreted as the smart contract stores vehicle information and vehicle sensor data regarding to an event on a block of a blockchain. The “sensor data indicative of a total loss event” could include “severity level of the malfunction.” For example, “total loss event” has a higher severity level than a repairable case. The event could be a crash, collision or accident.)


Regarding to claim 8, Leise teaches A system, comprising: 
a processor of a diagnostic center; (Figure 4, “Processor 402”)
a memory on which are stored machine readable instructions that when executed by the processor (Claim 9, “a memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors”) cause the processor to: 

		receiving malfunction information related to a transport wherein the malfunction information comprises sensor data acquired from a plurality of sensors on the transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the sensor data of the transport vehicle that exceeds predetermined threshold indicating an event such as crash collision or accident. These type of events read on the “malfunction”)

determing the sensor data of a predefined number of the plurality of the sensors on the transport has exceeded respective threshold values; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”) 
in response to the malfunction information exceeding the severe malfunction threshold and the severity level of the damage being identified by the predefined number of the plurality of sensors, storing the malfunction information including the severity level on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as the malfunction (e.g. collision) is determined as a “total loss” when the received senor data exceeds a threshold that indicates a severe collision causing the cost of repair more than the actual cost of the vehicle. The “total loss event” reads on the severe malfunction, and the “abnormal value of the sensor that exceeds the threshold” indicates the level of abnormal of the sensor data. Once the malfunction has been determined, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain. Note that the severe malfunction threshold is associated with the malfunction information, wherein the malfunction information comprises sensor data acquired from the transport as recited in claim 1, line 2-4. Therefore, the severe malfunction threshold could be an agreement on which threshold associated with sensor data that can indicate a severe malfunction.

Leise teaches to acquire abnormal sensor data that exceeds a predetermined threshold from a plurality of sensor to determine a severe malfunction of the transport vehicle (e.g. total loss event) as described above, but does not explicitly disclose the sensor data has exceeded respective threshold values indicating a severity level.

However, Miles teaches the sensor data has exceeded respective threshold values indicating a severity level. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise to incorporate the teaching of Miles. The modification would have been obvious because by determining the severity level based on vehicle sensor data, it allows involved entities/members within the blockchain to be able to acknowledge severe condition of the malfunction.


The combination of Leise and Miles teaches to store vehicle sensor data regarding to a malfunction event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers.

However, Hu teaches acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers. 
[Par. 0100 – 0102], “the determining module 302 is further configured to evaluate a damage degree of the target commodity based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance, to obtain a damage degree score used to indicate the damage degree; determine whether the damage degree score reaches a predetermined threshold; and if yes, determine that the damage event occurs on the target commodity. [0101] In the present implementation, the determining module 302 is further configured to determine whether a key position of the target commodity is damaged based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance; and if yes, determine that the damage event occurs on the target commodity. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Miles to incorporate the teaching of Hu. The modification would have been obvious because by obtaining an agreement on a severe damage associated with an event among entities/members within the blockchain, it allows to record a consensus rule with respect to the malfunction between involved entities/members.  

The combination of Leise, Miles and Hu teaches to store vehicle sensor data regarding to a malfunction event on a blockchain (remote storage) as described above, but does not explicitly disclose to delete the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise, Miles and Hu to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without concern of data associated with the event to be lost. 


Claim 13 - 14 describe limitations of a system that has substantially same scope as claims 6 – 7 respectively. Therefore, claims 13 - 14 are rejected under 35 USC § 103 for the same reason as described in claims 6 - 7 respectively above.

Regarding to claim 15, Leise teaches A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Claim 9, “memory configured to store non-transitory computer executable instructions and configured to interface with the one or more processors; and the one or more processors configured to interface with the memory and configured to”)

	receiving malfunction information related to a transport; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310” wherein the sensor data of the transport vehicle that exceeds predetermined threshold indicating an event such as crash collision or accident. These type of events read on the “malfunction”)

determing the sensor data of a predefined number of the plurality of the sensors on the transport has exceeded respective threshold values; ([Par. 0162], “receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310”) 
in response to the malfunction information exceeding the severe malfunction threshold and the severity level of the damage being identified by the predefined number of the plurality of sensors, storing the malfunction information including the severity level on a remote storage; ([Par. 0162], “creating, via the one or more processors, a new block (to add to the blockchain) using or including the mileage report or current odometer reading, and/or otherwise updating the vehicle blockchain to reflect or indicate the current vehicle mileage 1306; (4) estimating, via the one or more processors, the Actual Cash Value (ACV) of the vehicle based upon, at least in part, the current vehicle mileage 1308; (5) receiving, via the one or more processors, vehicle sensor data indicative of a total loss event (e.g., the one or more processors may analyze the sensor data to determine that an abrupt change of G forces or deceleration exceeded a predetermined threshold, indicating a vehicle collision occurred) and/or otherwise receiving a notification that the vehicle is a total loss 1310; (6) identifying and retrieving, via the one or more processors and/or associated transceivers (such as via wireless communication or data transmission over one or more radio frequency links or communication channels), any outstanding vehicle loan or lien information, and determining a current payoff amount 131” where this is interpreted as the malfunction (e.g. collision) is determined as a “total loss” when the received senor data exceeds a threshold that indicates a severe collision causing the cost of repair more than the actual cost of the vehicle. The “total loss event” reads on the severe malfunction, and the “abnormal value of the sensor that exceeds the threshold” indicates the level of abnormal of the sensor data. Once the malfunction has been determined, the vehicle information and the vehicle sensor data (regarding to the event that exceeds predetermined threshold) are stored on a block on a blockchain (remote storage) and can be accessed by entities belong to the blockchain. Note that the severe malfunction threshold is associated with the malfunction information, wherein the malfunction information comprises sensor data acquired from the transport as recited in claim 1, line 2-4. Therefore, the severe malfunction threshold could be an agreement on which threshold associated with sensor data that can indicate a severe malfunction.

Leise teaches to acquire abnormal sensor data that exceeds a predetermined threshold from a plurality of sensor to determine a severe malfunction of the transport vehicle (e.g. total loss event) as described above, but does not explicitly disclose the sensor data has exceeded respective threshold values indicating a severity level.

However, Miles teaches the sensor data has exceeded respective threshold values indicating a severity level. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)

	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise to incorporate the teaching of Miles. The modification would have been obvious because by determining the severity level based on vehicle sensor data, it allows involved entities/members within the blockchain to be able to acknowledge severe condition of the malfunction.


The combination of Leise and Miles teaches to store vehicle sensor data regarding to a malfunction event on the blockchain if the vehicle sensor data exceeds a threshold as described above, but does not explicitly disclose to acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers.

However, Hu teaches acquiring, by a diagnostic center, agreements on a threshold for the malfunction information to be considered a severe malfunction from a plurality of diagnostic centers. 
[Par. 0100 – 0102], “the determining module 302 is further configured to evaluate a damage degree of the target commodity based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance, to obtain a damage degree score used to indicate the damage degree; determine whether the damage degree score reaches a predetermined threshold; and if yes, determine that the damage event occurs on the target commodity. [0101] In the present implementation, the determining module 302 is further configured to determine whether a key position of the target commodity is damaged based on the collected appearance data of the target commodity and the appearance data of the target commodity that is registered with the distributed database in advance; and if yes, determine that the damage event occurs on the target commodity. [0102] In the present implementation, the claim module 303 is further configured to broadcast the damage event corresponding to the target commodity to the blockchain, so that member node devices in the blockchain perform consensus processing on the damage event; and if a consensus is reached on the damage event, invoke the smart contract corresponding to the target commodity.” This is interpreted as the damage degree score associated with an event is broadcasted to the blockchain to allow other entities (member node devices) to give consensus or agreement on the evaluated damage degree score.) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise and Miles to incorporate the teaching of Hu. The modification would have been obvious because by obtaining an agreement on a severe damage associated with an event among entities/members within the blockchain, it allows to record a consensus rule with respect to the malfunction between involved entities/members.  

The combination of Leise, Miles and Hu teaches to store vehicle sensor data regarding to a malfunction event on a blockchain (remote storage) as described above, but does not explicitly disclose to delete the malfunction information from the transport after storing the data on the remote storage.

However, Mezaael teaches to delete the malfunction information from the transport after storing the data on the remote storage. ([Par. 0075], “The cloud server 106 may also be configured to communicate a control message to the vehicle 102 that identifies, such as via the unique video data 168 identifier, and causes the event evaluator 158 to delete video data 168 that relates to server-defined trigger events. Additionally, or alternatively, the event evaluator 158 may be configured to delete video data 168 from local vehicle 102 storage responsive to receiving a notification of successful transmission of the video data 168 to the cloud server 106”)
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Leise, Miles and Hu to incorporate the teaching of Mezaael. The modification would have been obvious because deleting the data from local storage after successfully transmitting the data to a remote server, it allows to empty the local storage to make more space without concern of data associated with the event to be lost. 

Claims 19 - 20 describe limitations of a non-transitory readable medium that are similar to the limitations of claims 6 – 7 respectively. Therefore, claims 19 - 20 is rejected under 35 USC § 103 for the same reason as described in claims 6 - 7 above.

Claims 3 - 5, 10 - 12, 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Leise, Miles, Hu and Mezaael in view of He et al. (Publication No. US 20180065575 A1; hereafter He).

Regarding to claim 3, the combination of Leise, Miles, Hu and Mezaael teaches the method of claim 1.
The combination of Leise, Miles, Hu and Mezaael teaches to determine severity level of the malfunction based on sensor data acquired from a plurality of sensors as described in claim 1 above, but does not explicitly disclose comprising determining a severity of a malfunction based on a number of sensor that produce the malfunction information.

	However, He teaches comprising determining a severity of a malfunction based on a number of sensor that produce the malfunction information. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise, Miles, Hu and Mezaael to incorporate the teaching of He. The modification would have been obvious because by confirming abnormal information based on the number of sensors that are abnormal, it allows a more accurate determination of the abnormal data. 

Regarding to claim 4, the combination of Leise, Miles, Hu, Mezaael and He teaches the method of claim 3.
He further teaches comprising if the number of the sensor exceeds a threshold number of sensors. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

Regarding to claim 5, the combination of Leise, Miles, Hu, Mezaael and He teaches the method of claim 4.
Miles further teaches responsive to the number of the sensors exceeding the threshold, determining a severity level of the malfunction. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)

Claim 10 - 12 describe limitations of a system that are substantially same scope as claims 3 – 5 respectively. Therefore, claims 10 - 12 are rejected under 35 USC § 103 for the same reason as described in claims 3 – 5 respectively above.

Regarding to claim 17, the combination of Leise, Miles, Hu and Mezaael teaches the non-transitory computer readable medium of claim 15 (as in 112b rejection of claim 17 interpretation).
The combination of Leise, Miles, Hu and Mezaael teaches to determine severity level of the malfunction based on sensor data acquired from a plurality of sensors as described in claim 15 above, but does not explicitly disclose further comprising instruction, that when read by the processor, cause the processor to determine if the number of the sensors exceeds a threshold number of the sensor.

However, He teaches further comprising instruction, that when read by the processor, cause the processor to determine if the number of the sensors exceeds a threshold number of the sensor. ([Par. 0087], “the monitored objects of the self-driving vehicle are multiple LIDARs and multiple temperature sensors, and in this case, the monitored objects of the self-driving vehicle may be grouped into a LIDAR group and a temperature sensor group based on functions of the monitored objects. After monitoring sub-results of the LIDARs and the temperature sensors are generated, the vehicle-mounted terminal device determines the number of abnormal LIDARs and the number of abnormal temperature sensors; in response to that the number of abnormal LIDARs is above a preset threshold of the number of abnormal LIDARs and that the number of abnormal temperature sensors is below a preset threshold of the number of abnormal temperature sensors, it is determined that the LIDAR group of the self-driving vehicle works abnormally and the temperature sensor group of the self-driving vehicle works normally.” This is interpreted as sensor data acquired from the group of LIDAR is considered as severe abnormal if the number of abnormal LIDARs sensor exceeds a predetermined threshold number of abnormal sensor.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Leise, Miles, Hu and Mezaael to incorporate the teaching of He. The modification would have been obvious because by confirming abnormal information based on the number of sensors that are abnormal, it allows a more accurate determination of the abnormal data. 

Regarding to claim 18, the combination of Leise, Miles, Hu, Mezaael and He teaches the non-transitory computer readable medium of claim 17.
Miles further teaches further comprising instructions, that when read by the processor, cause the processor to responsive to the number of the sensors exceeding the threshold, determine a severity level of the malfunction. ([Par. 0105], “To determine the severity level of each notable driving event (NDE) identified during the data collection session, the following algorithm may be used (e.g., caution, warning, or extreme) of each NDE: [0106] start the algorithm [0107] identify the G-force magnitude peak associated with the NDE;[0108] if the G-force magnitude peak is at least 0.2 above the relevant LatG / LonG threshold, the NDE severity level is “extreme”; [0109] else if the G-force magnitude peak is at least 0.1 above the relevant LatG/LonG threshold, the NDE severity level is “warning”; and [0110] else if the G-force magnitude peak is above the caution threshold, the NDE severity level is “caution” wherein the “G-force magnitude” is collected from plurality of sensors of the vehicle during the data collection session.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668